Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2016

                                   No. 04-16-00452-CR

                               Jose Guadalupe AGUIRRE,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR7206
                      Honorable Lorina I. Rummel, Judge Presiding


                                      ORDER
      The Unopposed motion to substitute counsel on appeal is hereby granted.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court